                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

CARLOS COLON,                          :

                    Plaintiff          :   CIVIL ACTION NO. 3:20-1977

        v.                             :        (JUDGE MANNION)

DR. PEPPERS, et al.,                   :

                   Defendants          :


                                    ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. Defendants’ motion to dismiss (Doc. 15) is GRANTED.

       2. Plaintiff’s motion for appointment of counsel (Doc. 13) and motion
          to stay pending ruling on the motion for appointment of counsel
          (Doc. 21) are DISMISSED as moot.

       3. The Clerk of Court is directed to CLOSE this case.

       4. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                s/ Malachy E. Mannion
                                MALACHY E. MANNION
                                United States District Judge
Dated: May 27, 2021
20-1977-01-ORDER
